FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

WB MUSIC CORP.; BUT FATHER I           No. 21-55264
JUST WANT TO SING MUSIC;
HUNTERBORO MUSIC; UNIVERSAL               D.C. No.
POLYGRAM INTERNATIONAL                 5:16-cv-00600-
PUBLISHING, INC.; SONY/ATV                  JGB
TUNES, LLC; OBVERSE CREATION
MUSIC; NICE HAIR PUBLISHING;
PARTY ROCK MUSIC; YEAH BABY              OPINION
MUSIC; ESKAYWHY PUBLISHING; UH
OH ENTERTAINMENT; DIVINE MILL
MUSIC; FINGAZ GOAL MUSIC; EMI
APRIL MUSIC INC.; HI MOM I DID IT;
CHEBRA MUSIC; UNIVERSAL MUSIC
CORP.,
               Plaintiffs-Appellees,

                 v.

ROYCE INTERNATIONAL
BROADCASTING CORPORATION;
PLAYA DEL SOL BROADCASTERS;
SILVER STATE BROADCASTING, LLC;
GOLDEN STATE BROADCASTING;
EDWARD R. STOLZ, Esquire,

             Defendants-Appellants,

W. LAWRENCE PATRICK,
              Receiver-Appellee.
2        WB MUSIC V. ROYCE INT’L BROADCASTING

         Appeal from the United States District Court
             for the Central District of California
          Jesus G. Bernal, District Judge, Presiding

              Argued and Submitted July 25, 2022
                     Pasadena, California

                       Filed August 31, 2022

     Before: A. Wallace Tashima, Paul J. Watford, and
           Michelle T. Friedland, Circuit Judges.

                    Opinion by Judge Tashima


                            SUMMARY*


                            Receivership

    The panel affirmed the district court’s order denying
defendants’ motion to discharge a receiver who had been
appointed to aid in the execution of a judgment for violations
of the Copyright Act.

    The district court appointed the receiver and authorized
him to sell defendants’ property—three radio stations—to
generate the funds needed to satisfy the judgment.
Contending that they had satisfied the judgment by depositing
certain sums with the district court, defendants moved to
discharge the receiver, terminate the receivership, and enjoin

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
        WB MUSIC V. ROYCE INT’L BROADCASTING                  3

the sale of the radio stations. The district court denied the
motion, holding that it was within its discretion to prolong the
receivership in order to protect other creditors and ensure that
the receiver would be paid for his services.

    Agreeing with the First Circuit, the panel held that, even
assuming defendants satisfied the judgment, it was within the
district court’s discretion to prolong the receivership. The
panel further held that the district court did not abuse its
discretion in denying defendants’ motion to terminate the
receivership. The district court offered valid reasons for not
terminating the receivership—protecting creditors, permitting
the receiver to prepare a final accounting, ensuring that the
receiver would be compensated for his time, and seeing to it
that obligations incurred during the receivership would be
paid. The panel held that, given defendants’ history of
nonpayment, the district court acted within its broad
discretion.

    The panel declined to address, for the first time on appeal,
defendants’ argument that the receivership was void ab initio.


                         COUNSEL

Donald C. Schwartz (argued), Law Office of Donald C.
Schwartz, Aptos, California; G. Scott Sobel, Law Offices of
G. Scott Sobel, Los Angeles, California; for Defendants-
Appellants.

Sharon D. Mayo (argued), Arnold & Porter Kaye Scholer
LLP, San Francisco, California; Laura E. Watson, Arnold &
Porter Kaye Scholer LLP, Los Angeles, California; Richard
H. Reimer, Jackson Wagener, American Society of
4       WB MUSIC V. ROYCE INT’L BROADCASTING

Composers, Authors and Publishers, New York, New York;
for Plaintiffs-Appellees.

Fred D. Heather (argued), Glaser Weil Fink Howard Avchen
& Shapiro LLP, Los Angeles, California, for Appellee Court-
Appointed Receiver W. Lawrence Patrick.


                          OPINION

TASHIMA, Circuit Judge:

    Plaintiffs obtained a judgment against Defendants for
violations of the Federal Copyright Act. After Defendants
failed to satisfy the judgment, Plaintiffs moved for
appointment of a receiver to aid in the execution of the
judgment. The district court appointed a Receiver and
authorized the Receiver to sell Defendants’ property—three
radio stations—to generate the funds needed to satisfy the
judgment. Defendants eventually deposited certain sums with
the district court. Then, contending that they had satisfied the
judgment, Defendants moved to discharge the Receiver,
terminate the receivership, and enjoin the sale of the radio
stations. The district court denied the motion, holding that it
was within its discretion to prolong the receivership in order
to protect other creditors and ensure that the Receiver would
be paid for his services. WB Music Corp. v. Royce Int’l
Broad. Corp., No. EDCV 16-600 JGB, 2021 WL 3721342,
at *2–3 (C.D. Cal. Mar. 18, 2021).

    We affirm. We need not decide whether Defendants
satisfied the judgment by depositing certain funds with the
district court. Even assuming they did so, we reject
Defendants’ contention that the district court lacked
        WB MUSIC V. ROYCE INT’L BROADCASTING                5

discretion to continue the receivership. Agreeing with the
First Circuit, we hold that “it is discretionary and not
incumbent upon the court to dismiss the receiver when the
debt is discharged.” Consol. Rail Corp. v. Fore River Ry.
Co., 861 F.2d 322, 327 (1st Cir. 1988). We also reject
Defendants’ contention that the district court abused its
discretion in denying Defendants’ motion to terminate the
receivership. The district court offered valid reasons for not
terminating the receivership—protecting creditors, permitting
the Receiver to prepare a final accounting, ensuring that the
Receiver would be compensated for his time, and seeing to it
that obligations incurred during the receivership would be
paid. Given Defendants’ history of nonpayment, the court
acted within its broad discretion.

                     BACKGROUND

    Defendants—Royce International Broadcasting Corp.,
Playa Del Sol Broadcasters, Silver State Broadcasting, LLC,
Golden State Broadcasting, and Edward R. Stolz—are the
owners and operators of three radio stations located in
California and Nevada. Plaintiffs—WB Music Corp., But
Father I Just Want to Sing Music, Hunterboro Music,
Universal Polygram International Publishing, Inc., Sony/ATV
Tunes LLC, Obverse Creation Music, Nice Hair Publishing,
Party Rock Music, Yeah Baby Music, ESKAYWHY
Publishing, Uh Oh Entertainment, Divine Mill Music, Fingaz
Goal Music, EMI April Music Inc., Hi Mom I Did It, Chebra
Music, and Universal Music Corp.—are the owners of
copyrights of certain musical works. Plaintiffs commenced
this action in 2016, alleging that Defendants violated the
Federal Copyright Act, 17 U.S.C. § 101 et seq., by
broadcasting unauthorized performances of Plaintiffs’
musical compositions on their radio stations.
6       WB MUSIC V. ROYCE INT’L BROADCASTING

    In 2017, the district court granted Plaintiffs partial
summary judgment, holding Defendants jointly and severally
liable for infringing the copyrights of these musical works.
In March 2018, a jury determined that Defendants’ acts of
infringement were willful and awarded Plaintiffs statutory
damages totaling $330,000. In May 2018, the Court entered
a judgment awarding Plaintiffs $330,000.

    In August 2018, the district court entered an amended
judgment in the amount of $1,249,563.46. In addition to the
amount awarded previously, the amended judgment included
$864,278.75 in attorneys’ fees and $55,284.71 in costs. We
affirmed this judgment in WB Music Corp. v. Stolz, 814 F.
App’x 286 (9th Cir. 2020).

     In June 2019, following unsuccessful efforts to collect on
the judgment, Plaintiffs moved for the appointment of a
receiver to facilitate execution on the amended judgment.
The district court initially did not rule on Plaintiffs’ motion,
giving Defendants more time to attempt to obtain the funds
necessary to satisfy the judgment. After months in which
Defendants had not demonstrated any progress toward raising
the funds, Plaintiffs renewed their motion for appointment of
a receiver. Plaintiffs argued that Defendants had “admitted
that the only assets that they possess that may be sufficient to
cover the Amended Judgment entered against them are the
broadcast licenses issued by the Federal Communications
Commission” (“FCC”) for the three radio stations.
Accordingly, Plaintiffs asked the court to “(i) appoint
W. Lawrence ‘Larry’ Patrick of Patrick Communications,
LLC, as receiver over Defendants radio-station-related assets,
including Defendants’ Radio Stations’ FCC Licenses; and
(ii) authorize Patrick to manage and operate the stations until
        WB MUSIC V. ROYCE INT’L BROADCASTING                7

such time as he can arrange for the sale of their FCC
Licenses.”

    In July 2020, relying on Rules 66 and 69(a) of the Federal
Rules of Civil Procedure and California Civil Procedure Code
§ 708.620, the district court granted Plaintiffs’ motion and
appointed Patrick as Receiver. The court gave the Receiver
“the power and authority to take charge of and manage
Defendants’ Radio Stations’ assets, businesses, and affairs”
and to solicit offers for the sale of the stations. The order
granted the Receiver fees of $7500 per month, along with a
commission on any sale of the stations.

    In September 2020, Defendants filed an ex parte
application to discharge the Receiver and terminate the
receivership, on the ground that “Defendants are now
prepared to satisfy the full $1,311,371.67 Judgment
($1,249,563.46 award + $61,808.21 interest), which amount
is available in cash deposited in an account owned by
Mr. Stolz.” On October 9, the district court denied the
application, noting that it had “appointed a Receiver only
after providing Defendants ample opportunity to sell the radio
stations through their chosen broker to satisfy the Amended
Judgment, to no avail”; that Defendants had “fail[ed] to
provide the necessary documents and items for the Receiver
to carry out its duties”; and that Defendants had engaged in
“repeated stonewalling, failure to comply with the Court’s
orders, and inexplicable delay in taking steps to satisfy the
Amended Judgment, all of which led the Court to approve the
receivership in the first place.” The court noted that it was
8       WB MUSIC V. ROYCE INT’L BROADCASTING

unprepared to terminate the receivership unless Defendants
paid the amended judgment and Plaintiffs’ post-judgment
costs:

       The Court notes that, given Defendants’
       repeated failure to comply with the Court’s
       post-judgment orders, the Court has limited
       confidence in Defendants’ commitment to
       satisfy the Amended Judgment expeditiously.
       If Defendants wish to attempt to prevent the
       sale of the radio stations by satisfying the
       Amended Judgment and other post-judgment
       costs, they are welcome to do so. The Court
       will not entertain discharging the Receiver
       and terminating the Receivership absent
       evidence of satisfaction of the Amended
       Judgment.

    On October 21, 2020, Defendants filed an ex parte
application for an order to compel Plaintiffs to accept
payment of the amended judgment. Defendants asserted that
they were prepared to wire Plaintiffs an amount sufficient to
satisfy the amended judgment, together with post-judgment
interest, but that Plaintiffs were refusing to accept payment
unless Defendants also agreed to pay Plaintiffs’ costs
associated with the post-judgment proceedings. On October
29, the district court entered an order granting the motion in
part. The court directed Defendants to deposit with the court
funds sufficient to satisfy the amended judgment. But the
court advised Defendants once again that it would “not
terminate the receivership unless and until Defendants pay the
full Amended Judgment and all other post-judgment costs.
These costs will not be fully calculated until the Court rules
on Plaintiffs’ pending Fee Motion.”
        WB MUSIC V. ROYCE INT’L BROADCASTING                 9

    On November 9, 2020, Defendants deposited
$1,301,523.16 with the district court, an amount necessary to
satisfy the amended judgment through October 13, 2020.

    On November 20, 2020, the district court granted
Plaintiffs’ motion for post-judgment attorney’s fees and costs.
On January 13, 2021, the court entered a second amended
judgment, which included an additional $384,124.20—
$17,515.80 in unpaid sanctions and $366,608.40 in post-
judgment fees and costs—beyond the amended judgment.

    On February 2, 2021, Defendants deposited an additional
$384,150.00 with the district court—an amount sufficient to
satisfy the second amended judgment. The following day,
Defendants filed a motion to discharge the Receiver,
terminate the receivership, and enjoin the sale of the radio
stations. Defendants argued that the receivership should be
terminated because they had fully satisfied the second
amended judgment.

    Plaintiffs opposed the motion, arguing that termination of
the receivership was premature because, although Defendants
had deposited funds with the court, Defendants had refused
Plaintiffs’ request to stipulate to the release of those funds.
Plaintiffs further argued that Defendants should not be
permitted to terminate the receivership without ensuring that
the Receiver would be compensated for his services.

    The Receiver also opposed Defendants’ motion to
terminate the receivership. The Receiver argued that
terminating the receivership would allow Defendants to evade
a range of liabilities. The Receiver noted, for example, that
he had “identified numerous, substantial creditors that Stolz
has failed to pay.” One creditor was owed $850,000 in rent
10      WB MUSIC V. ROYCE INT’L BROADCASTING

for a tower and transmission site in Las Vegas. Another
creditor was owed $175,000 in rent for a tower and
transmission site in San Francisco. A third creditor was owed
$85,000 in past due royalty payments. And a fourth creditor,
Bellaire Tower Homeowners Association (“Bellaire”), held
a judgment lien against Defendant Golden State Broadcasting
worth in excess of $300,000. The Receiver also pointed out
that, in order to carry out his responsibilities as Receiver, he
had retained accountants and legal counsel who were owed
“hundreds of thousands of dollars” for their services.

    Bellaire filed an opposition to the motion to terminate the
receivership as well. Bellaire pointed out that it had obtained
a judgment against Defendant Golden State Broadcasting in
2014, that the value of the judgment exceeded $300,000, and
that the California state court overseeing that judgment had
appointed Patrick as receiver.          Bellaire argued that
terminating the receivership “would impair Bellaire’s security
interest and otherwise defeat Mr. Patrick’s ability to enforce
the Bellaire judgment.”

    The district court denied Defendants’ motion to terminate
the receivership in a March 2021 order. WB Music Corp.,
2021 WL 3721342. The court gave two principal reasons for
declining to terminate the receivership—protecting other
creditors and ensuring payment of the Receiver’s obligations.
As to the former, the court explained its reasoning as follows:

           Termination of a receivership is an
        equitable question, and unfortunately, neither
        the legal nor the factual equities favor
        Defendants.        The caselaw supports
        continuation of the receivership. The court in
        Consolidated Railroad Corporation declined
        WB MUSIC V. ROYCE INT’L BROADCASTING               11

       to terminate a receivership where a debt was
       satisfied until the debts of non-party creditors
       had been satisfied as well: “In this way the
       court can ensure that the receiver will not
       deplete all of the debtor’s assets on behalf of
       one creditor, leaving other creditors without
       remedy.” 861 F.2d at 327–28. In that case,
       the appellate court affirmed the district court’s
       decision to “retain jurisdiction until it is
       satisfied that Conrail has collected the funds
       due to it and that collection thereof by the
       receiver has not unfairly prejudiced
       [defendant’s] other creditors.” Id. at 328.
       That logic, in a nearly identical procedural
       posture, is applicable to the instant case as
       well. Defendants owe at least one other
       creditor a sum that has been reduced to
       judgment, and Mr. Patrick has been appointed
       Receiver in that case as well. (See Bellaire
       Towers Opposition.) Under Consolidated
       Railroad Corporation, the Court is within its
       discretion to prolong the receivership in order
       to ensure that the satisfaction of the judgments
       in the instant case has not prejudiced other
       creditors.

Id. at *2. As to the latter, the court reasoned:

       [C]ourts normally do not terminate
       receiverships until the Receiver prepares a
       final accounting. This makes logical sense: a
       court must ensure that a receiver will be
       compensated for his time managing the
       property of one of the parties. So too in this
12      WB MUSIC V. ROYCE INT’L BROADCASTING

       case. The Receiver has indicated that he has
       outstanding bills to collect, and Defendants
       have indicated that they intend to challenge
       those amounts. As other district courts in the
       Ninth Circuit have done, the Court declines to
       terminate the receivership until those amounts
       are determined.

           The Court is not required to prolong the
       receivership until these amounts are satisfied;
       indeed, as Defendants point out, the Court
       could terminate the receivership at this
       juncture. However, the factual equities do not
       favor Defendants. The Court was forced to
       appoint the Receiver because Defendants
       failed to satisfy the Amended Judgment for
       two years. The Court simply cannot trust
       Defendant Ed Stolz’s representations that he
       will satisfy amounts due in the future.

Id. at *2–3 (record citations omitted).

    Defendants timely appealed the district court’s order.
Subsequently, two of the Defendants—Silver State
Broadcasting, LLC and Golden State Broadcasting—filed
bankruptcy petitions. In accordance with the automatic stay,
see 11 U.S.C. § 362, we then stayed appellate proceedings
(Docket #48) and administratively closed this appeal (Docket
#59) as to those two Defendants. See Cohen v. Stratosphere
Corp., 115 F.3d 695, 697 (9th Cir. 1997). This opinion and
judgment, therefore, apply solely to the non-stayed
Defendants. See Deem v. William Powell Co., 33 F.4th 554,
557 n.1 (9th Cir. 2022).
        WB MUSIC V. ROYCE INT’L BROADCASTING                13

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction over an appeal from an interlocutory
order refusing to terminate a receivership under 28 U.S.C.
§ 1292(a)(2). See Plata v. Schwarzenegger, 603 F.3d 1088,
1099 (9th Cir. 2010); FTC v. Overseas Unlimited Agency,
Inc., 873 F.2d 1233, 1235 (9th Cir. 1989). We review a
refusal to terminate a receivership for an abuse of discretion.
See SEC v. Cap. Consultants, LLC, 397 F.3d 733, 738 (9th
Cir. 2005) (“A district court’s decision concerning the
supervision of an equitable receivership is reviewed for abuse
of discretion.”).

                       DISCUSSION

     Defendants challenge the district court’s denial of their
motion to terminate the receivership on three grounds. They
first argue that the receivership is void ab initio—null from
the beginning—because the Receiver failed to swear an oath
or post a bond, as required by California law. They next
argue that the district court erred by denying their motion
because a district court lacks discretion to continue a
receivership once the judgment debtor has satisfied the
petitioning creditor’s judgment. Finally, they argue that the
district court abused its discretion when, after weighing the
equities and circumstances of the case, the court declined to
terminate the receivership. For the reasons that follow, we
decline to reach Defendants’ first argument and reject the
others.

                              I.

   Defendants argue that the receivership is void ab initio
because the Receiver failed to post a receiver’s bond or swear
14       WB MUSIC V. ROYCE INT’L BROADCASTING

an oath, as required by California Civil Procedure Code
§ 567, which provides: “Before entering upon the duties of
a receiver,” a receiver must be “sworn to perform the duties
faithfully” and “give an undertaking . . . in such sum as the
court or judge may direct.” Cal. Civ. Proc. Code
§ 567(a)–(b).1

    We decline to address this argument. Under our case law,
we ordinarily “will not consider an issue raised for the first
time on appeal.” Bolker v. Comm’r, 760 F.2d 1039, 1042
(9th Cir. 1985). That principle applies here. Defendants did
not raise their § 567 argument in the district court, and the
district court did not pass upon it. Defendants argue that they
may raise the argument for the first time on appeal because
“[l]ack of subject matter jurisdiction may be raised by the
court or the parties at any time, including after a decision on
the merits.” Although lack of subject matter jurisdiction may
be raised at any time, Emrich v. Touche Ross & Co.,
846 F.2d 1190, 1194 n.2 (9th Cir. 1988), Defendants do not
explain why their § 527 argument should be construed as a
challenge to the district court’s subject matter jurisdiction.
They point out, correctly, that a receiver is considered an
officer of the court. See SEC v. Am. Principals Holding, Inc.
(In re San Vicente Med. Partners Ltd.), 962 F.2d 1402, 1409
(9th Cir. 1992). But they do not explain how, even assuming
that the Receiver failed to comply with § 567, this would
have impacted the district court’s jurisdiction, and they cite
no authority in support of that argument.




     1
      Although Patrick was appointed by a federal court, the parties
assume that the requirements of § 567 apply here. We assume the same
for purposes of this opinion without deciding the question.
        WB MUSIC V. ROYCE INT’L BROADCASTING                15

    Because Defendants have forfeited this issue, we need not
decide whether the Receiver violated § 567 or whether, if a
violation occurred, this would have voided the receivership.
In sum, we decline to reach Defendants’ voidness argument.

                              II.

    Defendants argue that they fully satisfied Plaintiffs’
judgment by depositing funds with the district court. They
further argue that, once they satisfied the judgment, the
district court was required to terminate the receivership.
They contend, in other words, that a district court lacks
discretion to continue a receivership once the judgment
debtor has fully satisfied the petitioning creditor’s judgment.

    As a threshold matter, we note that Plaintiffs dispute
Defendants’ contention that Defendants had fully satisfied
Plaintiffs’ judgment at the time of the motion to terminate the
receivership. For purposes of our analysis, we assume
without deciding that Defendants had satisfied the judgment.
Because Defendants’ argument fails for other reasons, we
need not resolve that question.

    Defendants’ argument is persuasive up to a point. It is
true that the primary purpose of a receivership like the one at
issue here is to ensure that the judgment debtor satisfies the
petitioning creditor’s judgment. The receivership statute
upon which the district court relied here, for example, states
that “[t]he court may appoint a receiver to enforce the
judgment where the judgment creditor shows that,
considering the interests of both the judgment creditor and the
judgment debtor, the appointment of a receiver is a
reasonable method to obtain the fair and orderly satisfaction
of the judgment.” Cal. Civ. Proc. Code § 708.620 (emphasis
16      WB MUSIC V. ROYCE INT’L BROADCASTING

added). It is also true that “[e]quity receiverships should be
terminated as soon as the legitimate purposes of the
receivership have been accomplished.” 3 Ralph Ewing Clark,
Treatise on the Law & Practice of Receivers § 691, at 1271
(3d ed. 1959). “When the reason for continuing the
receivership has ceased, the property should be discharged
and restored to the owner.” Consol. Rail Corp., 861 F.2d
at 327 (quoting J. Lucas, J. Moore & K. Sinclair, Moore’s
Federal Practice ¶ 66.04[7] (2d ed. 1988)). Thus,
satisfaction of the petitioning creditor’s judgment will
ordinarily lead to discharge of the receiver, termination of the
receivership, and return of any remaining property to the
debtor’s possession and control.

    This general proposition, however, “is not absolute,” 65
Am. Jur. 2d Receivers § 94 (2022), and is subject to some
important exceptions. The appointing court may prolong a
receivership, for example, for the benefit of other creditors.
As the First Circuit has explained, “it is discretionary and not
incumbent upon the court to dismiss the receiver when the
debt is discharged. The court ‘will, in its discretion, retain
such jurisdiction for the benefit of other creditors even though
the claim of the petitioning creditors may have been
satisfied.’” Consol. Rail Corp., 861 F.2d at 327 (quoting
Lucas, et al., ¶ 66.04[3]). This principle is firmly rooted in
the common law. As a leading treatise states:

        The right of the defendant to settle and/or the
        plaintiff to dismiss his petition is not to be
        abridged. With the exercise of these rights,
        the court has but little concern, but neither the
        settlement by the defendant, nor the dismissal
        of his suit by the plaintiff, operates to
        discharge the receiver, ipso facto or to take
        WB MUSIC V. ROYCE INT’L BROADCASTING               17

       the fund in his hands out of the control and
       possession of the court. That can only be
       done by an order of the court, which will not
       be granted until it has been made satisfactorily
       to appear that the interests of the creditors of
       the defendant and other third persons will not
       be prejudiced. If the receiver has been
       directed to sell property of the defendant, the
       dismissal of the main suit by the plaintiff does
       not operate to discharge the receiver or to
       otherwise dispose of the said property. Where
       in such a case the holder of a lien, or other
       creditor of the defendant, before the receiver
       has been ordered to surrender the assets in his
       hands, makes a claim thereto, the court may,
       notwithstanding the dismissal of the original
       suit, retain jurisdiction of the property or fund
       under a proper petition of the creditor or
       creditors.

3 Clark, supra, § 695, at 1278 (footnote omitted).

    A court, moreover, must ensure that a receivership is
terminated in an orderly fashion. As the Clark treatise
explains:

       When a receivership is predicated upon a
       claim, lien or charge of the party at whose
       instance the receiver is appointed, and this
       claim, lien or charge is satisfied, the
       receivership must terminate. However, the
       appointing court must retain jurisdiction of
       the res long enough to close up the
       receivership in an orderly fashion and see that
18      WB MUSIC V. ROYCE INT’L BROADCASTING

       all the receivership claims are properly paid or
       taken care of or provide for the same.

Id.§ 695 at 1280 (footnotes omitted). Among other things,
“[t]he appointing court pledges its good faith that all duly
authorized obligations incurred during the receivership shall
be paid.” 2 id. § 637, at 1052. Indeed, “payment of
receiver’s fees and receiver’s counsel fees . . . are a first
charge on the funds or property in the court’s possession and
control.” Id.; accord 65 Am. Jur. 2d Receivers § 146 (2022).
The appointing court’s tasks include “the fixing of the
receiver’s fees, distribution generally of the money in his
hands, accepting of the receiver’s final report,” 3 Clark,
supra, § 693, at 1277, and ensuring that “all duly authorized
obligations incurred during the receivership shall be paid,”
2 id. § 637, at 1052. “However and whenever a receivership
ends, the trial court must conduct the necessary proceedings
to discharge the receiver,” including: “[a] final accounting
submitted by the receiver and approved by the court and the
fixing of the amount of the receiver’s fees and ordering them
paid”; “restoration of the property held by the receiver to the
owner of the property”; and “an order entered by the trial
court discharging the receiver.” Humble Expl. Co. v. Walker,
641 S.W.2d 941, 945 (Tex. App. 1982).

    The appointing court’s obligation to carry out these tasks
must be balanced against the debtor’s interest in return of its
property. “[A] receivership may interfere seriously with
defendant’s property rights by ousting him or her from
control, and sometimes even possession.” 12 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure
§ 2983 (3d ed. 2022). Accordingly, courts should exercise
caution in prolonging a receivership, just as they do in
creating one. See Can. Life Assurance Co. v. LaPeter,
        WB MUSIC V. ROYCE INT’L BROADCASTING                19

563 F.3d 837, 844 (9th Cir. 2009) (“[A]ppointing a ‘receiver
is an extraordinary equitable remedy,’ which should be
applied with caution.” (quoting Aviation Supply Corp. v.
R.S.B.I. Aerospace, Inc., 999 F.2d 314, 316 (8th Cir. 1993))).
Extension of a receivership, moreover, need not be an all-or-
nothing proposition. Where appropriate, “[a] court may
release certain property from its control and possession and
the control and possession of its receiver and discharge the
receiver as to that property, but retain other property subject
to its orders.” 3 Clark, supra, § 695, at 1280.

   In sum, we reject Defendants’ contention that a district
court lacks discretion to prolong a receivership once the
judgment debtor has fully satisfied the petitioning creditor’s
judgment. The authorities are uniformly to the contrary.

                             III.

    “The decision on whether to terminate a receivership
turns on the facts and circumstances of each case, including
any relevant equitable considerations, particularly absent any
statutory limitations on the court’s power to terminate a
receivership.” 65 Am. Jur. 2d Receivers § 94 (2022)
(footnote omitted). Accordingly, we will not lightly set aside
a district court’s decision on whether to terminate a
receivership. As we observed in SEC v. Hardy, 803 F.2d
1034, 1037 (9th Cir. 1986), “a district court’s power to
supervise an equity receivership and to determine the
appropriate action to be taken in the administration of the
receivership is extremely broad.”

    Although Defendants contend that the district court
abused this broad discretion here, we cannot agree. The
district court denied the motion to terminate the receivership
20       WB MUSIC V. ROYCE INT’L BROADCASTING

for legitimate reasons—to protect creditors, to permit the
Receiver to prepare a final accounting, to ensure that the
Receiver would be compensated for his time, and to ensure
that obligations incurred during the receivership would be
paid. WB Music Corp., 2021 WL 3721342, at *2–3. The
court also reasonably concluded that “the factual equities do
not favor Defendants.” Id. at *3. Given Defendants’ history
of nonpayment, the court understandably declined to “trust
Defendant Ed Stolz’s representations that he will satisfy
amounts due in the future.” Id. The court, moreover, took a
measured approach. In a June 2, 2021 order, the court
advised Defendants that it would terminate the receivership
if Defendants satisfied the judgment and settled the
Receiver’s accounts. This approach was reasonable and
appropriate.

   In sum, the district court did not abuse its discretion in
denying Defendants’ motion to terminate the receivership.
Accordingly, the district court’s order is AFFIRMED2.




   2
     The pending motions for judicial notice (Docket #54) and to file a
combined reply brief (Docket #62) are GRANTED.